ALD-137                                                 NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                       No. 12-1491
                                       ___________

                               IN RE: ISAN CONTANT,
                                                  Petitioner
                        ____________________________________

                           On a Petition for Writ of Mandamus
                        ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    March 22, 2012

                  Before: SLOVITER, FISHER and WEIS Circuit Judges

                              (Opinion filed: March 30. 2012 )
                                        _________

                                        OPINION
                                        _________

PER CURIAM.

       Isan Contant has filed a petition for a writ of mandamus pursuant to 28 U.S.C.

§ 1361 “and/or the relevant law.” Contant was removed from the United States to

Trinidad and Tobago. He argues that he was removed in violation of an automatic stay of

removal, and he asks that we order the United States Bureau of Immigration Customs and

Enforcement to return him to the United States. We lack jurisdiction to consider his

petition, and will thus dismiss it.

                                             1
        Section 1361 provides that “[t]he district courts shall have original jurisdiction of

any action in the nature of mandamus to compel an officer or employee of the United

States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361

(emphasis added). “That provision does not confer original jurisdiction on this court; it is

well settled that even where Congress has not expressly stated that statutory jurisdiction

is exclusive . . . , a statute which vests jurisdiction in a particular court cuts off original

jurisdiction in other courts in all cases covered by that statute.” In re Tennant, 359 F.3d

523, 529 n.4 (D.C. Cir. 2004) (internal quotation and citation omitted).

        We have also considered whether we might use our power to issue an

extraordinary writ under the All Writs Act, 28 U.S.C. § 1651(a), but we “are chary in

exercising that power.” Alexander v Primerica Holdings, Inc., 10 F.3d 155, 163 (3d Cir.

1993). Contant requests that we order an officer or employee of the United States to

return him to the United States. Such an act is not “necessary or appropriate in aid of”

our jurisdiction. 28 U.S.C. § 1651(a). Indeed, we already have the ability to review his

removal in the context of his timely-filed petition for review. See C.A. No. 12-1479.

Further, where, as here, “a statute specifically addresses the particular issue at hand, it is

that authority, and not the All Writs Act, that is controlling.” Massey v. United States,

581 F.3d 172, 174 (3d Cir. 2009) (internal quotation omitted). We will therefore dismiss

the petition. 1



1
    Contant’s motion for appointment of counsel is denied.
                                                2